SUPPLEMENTAL NOTICE OF ALLOWABILITY

Information Disclosure Statement
Each of the foreign references cited in the IDS filed 09/06/2021 has at least one US family member, at least one of which has been cited in the attached form PTO-892, if not already cited, for completeness of the US patent publication.
The inclusion of the Communications from the TIPO and JIPO have not been considered because no part has been provided in the English language.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814